           Case 5:20-cv-03901-BLF Document 36 Filed 09/21/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                             CASE No C 5:20-cv-03901-BLF
John Coffee, et al.

                                 Plaintiff(s)
                                                             STIPULATION AND [PROPOSED]
 v.
                                                             ORDER SELECTING ADR PROCESS
Google LLC
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)

    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   ■ Private ADR (specify process and provider)
   
        JAMS

The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)
   ■ other requested deadline: January 15, 2021
   

 Date: September 17, 2020                                    /s/ Timothy G. Blood
                                                             Attorney for Plaintiff
 Date: September 17, 2020                                    /s/ Teresa H. Michaud
                                                             Attorney for Defendant


 
 X IT IS SO ORDERED.                                                                                                 
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: September 21, 2020
                                                             U.S. DISTRICT/MAGISTRATE JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
              Case 5:20-cv-03901-BLF Document 36 Filed 09/21/20 Page 2 of 2



      1                                    SIGNATURE ATTESTATION

      2          I am the ECF User whose identification and password are being used to file the foregoing

      3   Stipulation and [Proposed] Order Selecting ADR Process. Pursuant to Local Rule 5-1(i)(3)

      4   regarding signatures, I, Timothy G. Blood, attest that concurrence in the filing of this document has

      5   been obtained.

      6

      7    Dated: September 17, 2020                               /s/ Timothy G. Blood
                                                                  TIMOTHY G. BLOOD
      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27
     28
{}                                                           1
